 



         

Exhibit 10.2

FOURTH AMENDMENT
TO CREDIT AGREEMENT

     This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
July 20, 2004 is among each of the parties named as a Borrower on the signature
pages hereto (collectively, the “Borrowers”; each, individually, a “Borrower”),
the financial institutions party hereto (the “Lenders”), and Bank of America.,
N.A., for itself and as agent for the Lenders (the “Agent”). Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement defined below.

RECITALS:

     A. The Agent and the Lenders are parties to that certain Credit Agreement
dated as of May 16, 2002, as amended, supplemented, restated or otherwise
modified from time to time (the “Credit Agreement”), among the Borrowers, the
Agent and the Lenders.

     B. Coltec has been involved in a dispute with certain of its London market
insurers with respect to the payment of claims under asbestos insurance policies
written or reinsured through such London market insurers (the “LM Policies”),
and Coltec desires to enter into one or more settlement agreements with such
London market insurers whereby (a) Coltec shall receive catch-up payments with
respect to existing asbestos insurance claims under the LM Policies,
(b) additional amounts will be paid by such London market insurers into one or
more trusts (collectively, the “Trust”) in settlement of the LM Policies, and
(c) such amounts in the Trust will be available to Coltec for application
against future asbestos related liabilities (collectively, the “Settlement
Transaction”).

     C. The Agent and the Lenders are willing to consent to the Settlement
Transaction, subject to the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Consent to Settlement. Subject to the terms and conditions contained in
Section 4 hereof, and notwithstanding the terms of Section 7.28 of the Credit
Agreement, the Agent and the Lenders hereby consent to the consummation of the
Settlement Transaction in one or more transactions on substantially the terms
disclosed to the Agent prior to the date hereof.

     2. Amendments to Credit Agreement.

     (a) The Credit Agreement is hereby amended by deleting the definitions of
“Fixed Charge Coverage Ratio” and “Fixed Charges” set forth in Annex A to the
Credit Agreement and replacing them with the following:

          “Fixed Charge Coverage Ratio” means, with respect to any fiscal period
of Borrowers, the ratio of (i) EBITDA plus administrative expenses and defense
costs relating to asbestos claims to the extent such costs and expenses are not
reimbursed by insurance (or by reimbursement from any trust established from the
proceeds received

 



--------------------------------------------------------------------------------



 



from insurers with respect to the settlement of asbestos insurance obligations)
and are expensed through the profit and loss statements of the Borrowers during
such fiscal period to (ii) (A) Fixed Charges minus (B) the Excluded Foreign Sub
Income Amount.

     “Fixed Charges” means, with respect to any fiscal period of Parent and its
consolidated Subsidiaries on a consolidated basis, without duplication,
(a) interest expense, plus (b) Capital Expenditures (excluding Capital
Expenditures funded with Debt other than Revolving Loans, but including, without
duplication, principal payments with respect to such Debt), plus (c) scheduled
principal payments of Debt, plus (d) Federal, state, local and foreign income
taxes (excluding deferred taxes), plus (e) payments, administrative expenses and
defense costs (net of insurance reimbursements received and reimbursements
received from any trust established from the proceeds received from insurers
with respect to the settlement of asbestos insurance obligations) relating to
asbestos claims and litigation against any Borrower or its Subsidiaries, plus
(f) all Distributions by the Parent made during such fiscal period.

     (b) The Credit Agreement is hereby amended by deleting Section 9.1(p) and
replacing it with the following:

     (p) at any time the Agent shall not have a perfected first priority
security interest (acknowledged by the applicable insurance company (or, in the
case of any amounts held in a trust established with the consent of the Agent
and the Lenders, by the applicable trustee) pursuant to an acknowledgment in
form and substance satisfactory to the Agent) in at least 50% of the amounts
owing to Garlock Sealing and Coltec at such time to reimburse Garlock Sealing
and Coltec for payments made by Garlock Sealing and Coltec with respect to
claims against Garlock Sealing and Coltec relating to Garlock Sealing’s use and
distribution of products alleged to contain asbestos;

     3. Reaffirmation of Obligations. Each Borrower acknowledges and affirms
that all of its obligations and undertakings under the Credit Agreement and the
other Loan Documents, including, without limitation, all of its obligations and
undertakings under Section 13.11 and 13.19 of the Credit Agreement, shall remain
in full force and effect taking into account all of the terms and conditions of
this Amendment and the transactions contemplated hereby.

     4. Conditions Precedent. The effectiveness of the consent contained in
Section 1 above and the amendments contained in Section 2 above is subject to,
and contingent upon, the satisfaction of each of the following conditions
precedent, each in form and substance satisfactory to the Agent and the Lenders,
unless the same shall otherwise be waived in writing by the Agent and the
Lenders in their sole and absolute discretion:

          (a) the Agent and the Lenders shall have received duly executed
counterparts of this Amendment signed by each Borrower, the Agent and each
Lender;

          (b) the representations and warranties of each Borrower contained
herein shall be true and correct;

-2-



--------------------------------------------------------------------------------



 



          (c) the Agent shall have received a Reaffirmation of Guaranty from the
Parent and each Subsidiary Guarantor in the form attached hereto; and

          (d) the Agent shall have received such certificates, opinions and
other items relating to this Amendment and the transactions contemplated hereby
as the Agent may request.

     5. Reference to and Effect on the Credit Agreement. Except as expressly
provided herein, the Credit Agreement shall remain unmodified and in full force
and effect and each Borrower hereby ratifies and confirms all its obligations
and liabilities thereunder after giving effect to this Amendment.

     6. Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent and each Lender that: (a) this Amendment and the actions
on such Borrower’s part contemplated hereby have been duly approved by all
requisite action on the part of such Borrower; (b) this Amendment and each of
the other documents executed and delivered by such Borrower in connection
herewith have been duly executed and delivered and constitute the legal, valid,
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing; and (c) the execution, delivery and
performance of this Amendment and each of the other documents executed and
delivered by such Borrower in connection herewith do not and will not violate or
conflict with any provision of such Borrower’s Articles or Certificate of
Incorporation or by-laws or other constitutive documents in effect on the date
hereof, or any contracts or agreements to which such Borrower is a party or by
which any of its assets are bound. Each Borrower further hereby represents and
warrants to the Agent and each Lender that the representations and warranties of
such Borrower contained in the Loan Documents are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, other than any such representation or warranty
which relates to a specified prior date. Each Borrower further represents and
warrants to the Agent and each Lender that no Event of Default exists under any
Loan Document.

     7. Miscellaneous.

          (a) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, no Borrower may assign this Amendment or any of its rights or
obligations hereunder without the prior written consent of the Agent and the
Lenders.

          (b) This Amendment (together with the Credit Agreement) constitutes
the entire agreement between the parties with respect to the subject matter
hereof, and supersedes all prior negotiations, representations, warranties,
commitments, offers, letters of interest or intent, proposal letters, contracts,
writings or other agreements or understandings with respect thereto.

          (c) No waiver and no modification or amendment of any provision of
this Amendment shall be effective unless specifically made in writing and duly
signed by the party to be bound thereby.

-3-



--------------------------------------------------------------------------------



 



          (d) Paragraph and subparagraph titles, captions and headings herein
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Amendment or the intent of
any provision hereof.

          (e) No failure or delay on the part of any party hereto to exercise
any right, power or privilege hereunder or under any instrument executed
pursuant hereto shall operate as a waiver nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

          (f) Each Borrower affirms and acknowledges that this Amendment shall
be a Loan Document for all purposes of the Credit Agreement.

          (g) Any reference to the Credit Agreement contained in any notice,
request, certificate or other document executed concurrently with or before or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise specify.

          (h) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

          (i) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND
ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT, WHETHER
SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE LAWS
AND DECISIONS OF THE STATE OF NORTH CAROLINA.

          (j) The Borrowers agree to pay all of the Agent’s out-of-pocket costs
and expenses incurred in connection with this Amendment (including, without
limitation, the reasonable fees and expenses of outside counsel).

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

         
“BORROWERS:
COLTEC INDUSTRIES INC
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee     Title:  
Vice President    

            COLTEC INDUSTRIAL PRODUCTS LLC
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            GARLOCK SEALING TECHNOLOGIES LLC
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            GGB, LLC, formerly known as Glacier Garlock
Bearings LLC
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            HABER TOOL COMPANY INC.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

            STEMCO LLC
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Treasurer     

            CORROSION CONTROL CORPORATION
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



         
“AGENT” and “LENDERS”
BANK OF AMERICA, N.A.,
as the Agent and a Lender
      By:   /s/ David M. Anderson       Name:   David M. Anderson     Title:  
Senior Vice President    

            CITICORP USA, INC.,
as a Lender
      By:   /s/ Miles D. McManus       Name:   Miles D. McManus      Title:  
Vice President and Director     

            CONGRESS FINANCIAL CORPORATION
(SOUTHWEST), as a Lender
      By:   /s/ Joe T. Curdy       Name:   Joe T. Curdy      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF PARENT GUARANTEE

July 20, 2004

Bank of America, N.A., as Agent
600 Peachtree Street, 10th Floor
Atlanta, GA 30308

Please refer to (1) the Credit Agreement dated as of May 16, 2002 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among each of the “Borrowers” named therein, the “Lenders” named
therein and Bank of America, N.A., as agent for the Lenders (the “Agent”) and
(2) the Parent Guarantee dated May 16, 2002 (as amended, the “Guarantee”) by
EnPro Industries, Inc. (“Guarantor”) in favor of the Agent. Pursuant to the
Fourth Amendment to Credit Agreement (the “Amendment”) dated as of even date
herewith among the Borrowers, the Agent, and the Lenders signatory thereto, the
Credit Agreement has been amended in accordance with the terms and conditions of
the Amendment.

Guarantor hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, and (ii) acknowledges and agrees that
subsequent to, and taking into account all of the terms and conditions of the
Amendment, the Guarantee is and shall remain in full force and effect in
accordance with the terms thereof

            ENPRO INDUSTRIES, INC.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF SUBSIDIARY GUARANTEE

July 20, 2004

Bank of America, N.A., as Agent
600 Peachtree Street, 10th Floor
Atlanta, GA 30308

Please refer to (1) the Credit Agreement dated as of May 16, 2002 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among each of the “Borrowers” named therein, the “Lenders” named
therein and Bank of America, N.A., as agent for the Lenders (the “Agent”) and
(2) the Subsidiary Guarantee dated May 16, 2002 (as amended, the “Guarantee”) by
each of the undersigned (each, a “Guarantor”) in favor of the Agent. Pursuant to
the Fourth Amendment to Credit Agreement (the “Amendment”) dated as of even date
herewith among the Borrowers, the Agent, and the Lenders signatory thereto, the
Credit Agreement has been amended in accordance with the terms and conditions of
the Amendment.

Each Guarantor hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, and (ii) acknowledges and agrees that
subsequent to, and taking into account all of the terms and conditions of the
Amendment, the Guarantee is and shall remain in full force and effect in
accordance with the terms thereof.

            QFM SALES AND SERVICES, INC.,
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

            COLTEC INTERNATIONAL SERVICES CO.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

Signatures continue on following page.

 



--------------------------------------------------------------------------------



 



            GARRISON LITIGATION MANAGEMENT
GROUP, LTD.
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            GGB, INC., formerly known as Glacier Garlock
Bearings Inc.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

            GARLOCK INTERNATIONAL INC.
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            GARLOCK OVERSEAS CORPORATION
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

 